Citation Nr: 1703826	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  08-34 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an extraschedular rating for bilateral hearing loss, currently evaluated as noncompensably disabling.

2.  Entitlement to a rating higher than 10 percent for chondromalacia patella of the right knee.

3.  Entitlement to a rating higher than 10 percent for chondromalacia patella of the left knee.

4.  Entitlement to service connection for traumatic brain injury.

5.  Entitlement to service connection for headaches.

6.  Entitlement to service connection for posttraumatic stress disorder.

7.  Entitlement to service connection for sleep apnea.

8.  Entitlement to service connection for erectile dysfunction.

9.  Entitlement to service connection for hypertension.

10.  Entitlement to service connection for low back disability.

11.  Entitlement to service connection for seizures.

12.  Entitlement to service connection for right ankle disability.

13.  Entitlement to service connection for left ankle disability.

14.  Entitlement to service connection for right hip disability.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to November 1982.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January 2008 and August 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The January 2008 rating decision granted service connection for bilateral hearing loss and tinnitus, assigning a noncompensable (0 percent) rating for bilateral hearing loss and a 10 percent rating for tinnitus, both effective August 21, 2007.  In March 2008, he filed a notice of disagreement with the initial rating assigned for bilateral hearing loss.  In September 2008, the RO issued a statement of the case and the Veteran perfected his appeal with an October 2008 VA Form 9.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in June 2011.  A transcript of the hearing is associated with the claims file.

In October 2011, the Board remanded this case for further development.

The Board adjudicated this appeal in a May 2014 decision.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In November 2014 the Court granted a joint motion for partial remand, vacating that portion of the May 2014 decision that denied extraschedular rating for the Veteran's hearing loss, and remanded this issue to the Board for action consistent with the terms of the joint motion.  In doing so, the Veteran expressly abandoned his appeal of the Board's denial of his claim of entitlement to an initial compensable schedular disability rating.

In June 2015, the Board remanded this case for further development.

The August 2015 rating decision continued the existing ratings for chondromalacia patella of the bilateral knees and denied service connection for traumatic brain injury, headaches, posttraumatic stress disorder, sleep apnea, erectile dysfunction, hypertension, low back disability, seizures, right ankle disability, left ankle disability, and right hip disability.  In May 2016, the Veteran filed a notice of disagreement with that rating decision.

The issues of increased ratings for chondromalacia patella of the bilateral knees and service connection for traumatic brain injury, headaches, posttraumatic stress disorder, sleep apnea, erectile dysfunction, hypertension, low back disability, seizures, right ankle disability, left ankle disability, and right hip disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's hearing loss has resulted in the loss of overtime, but does not present an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.


CONCLUSION OF LAW

The criteria for a compensable extraschedular rating for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.85, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in February 2014 and the claim was then readjudicated in a December 2015 supplemental statement of the case.

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA, treatment records are associated with the claims file.  VA provided relevant examinations in January 2008, April 2008, September 2009, November 2011, and August 2015.  These examinations contained all information needed to rate the disability.  Indeed, the examiners reviewed the objective evidence of record, documented the Veteran's current complaints, and performed thorough clinical evaluations.  Therefore, this examination is adequate for VA purposes.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

II.  Factual Background

The Veteran underwent a January 2008 VA audio examination in conjunction with his original service connection claim.  At that time, he reported that the situation in which he experienced greatest hearing difficulty was in the presence of background noise.  Bilaterally, his audiogram results were normal to 1000 Hertz.  Thereafter, his ears had mild to moderately severe sensorineural hearing loss.  Although the issue before the Board is only whether the Veteran's bilateral hearing loss warrants a compensable extraschedular rating , the Board notes that under Table VI, the Veteran's audiometric results for both ears showed Level I hearing loss.  This warrants a non-compensable schedular rating.  38 C.F.R. § 4.85, Diagnostic Code (DC) 6100.

The Veteran was fitted for hearing aids in April 2008.  This hearing aid had three settings: universal, noisy environments, and acoustic phone.  At this time of his fitting, the Veteran was informed that no device would totally alleviate the effects of background noise.

In September 2009, the Veteran underwent another VA audio examination.  Bilaterally, his audiogram results were normal to 1000 Hertz with mild to moderately severe, sloping, sensorineural hearing loss from 2000 Hertz to 8000 Hertz.  Again, under Table VI, his audiometric results for both ears showed Level I hearing loss, which warrants a non-compensable schedular rating.  38 C.F.R. § 4.85, DC 6100.

At his June 2011 hearing the Veteran testified that his hearing loss was becoming embarrassing.  He had to ask people at work to repeat themselves constantly and people at home were telling him to turn the volume down on his television.  He lost his overtime at work and had returned to just 40 hours a week.  He was having trouble hearing on the phone.  His supervisor had asked whether he was wearing his hearing aids and if he had gotten his hearing checked recently.  He also reported problems with speech recognition.

At the time of his November 2011 VA audio examination the Veteran reported that he did okay with his hearing aids and was easily able to understand speech without aids when it was quiet.  Again, his audiometric results for both ears showed Level I hearing loss, which warrants a non-compensable schedular rating.  38 C.F.R. § 4.85, DC 6100, Table VI.

A January 2015 VA treatment record notes the Veteran's complaint of increasing difficulty comprehending speech and increased tinnitus awareness.  Testing found normal hearing sensitivity 250Hz-1kHz and mild, sloping to moderately severe sensorineural hearing loss 2k-8kHz in the right ear and normal hearing sensitivity 250-500Hz and mild, sloping to moderately severe sensorineural hearing loss 1k-8kHz in the left ear.  The Veteran was fitted for new hearing aids.

The Veteran underwent another VA audio examination in August 2015.  At that time, his pure tone threshold averages, in decibels, were 46 in the right ear and 48 in the left ear.  His speech recognition ability was 94 percent in the both ears.  These findings correspond to Level I hearing loss bilaterally, which warrants a non-compensable rating.  38 C.F.R. § 4.85, DC 6100, Table VI.  Additionally, this examiner found that the Veteran's hearing loss did not impact ordinary conditions of daily life including work.

This claim was referred for extraschedular consideration, which was denied in an October 2015 decision.

III.  Extraschedular Considerations-Bilateral Hearing Loss

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2016).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

Here, the Veteran argues that his symptomatology, including difficulty with differentiating words in the presence of background noise and while using the telephone, is not contemplated in the rating schedule, which requires the use of the Maryland CNC speech discrimination test and the pure tone threshold average determined by an audiometry test.  Thus, this claim was referred for extraschedular consideration.  Entitlement to an extra-schedular evaluation was denied in an October 2015 decision, which noted that the record did not show any hospitalization for this disability.

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  Here, the record does not show any periods of hospitalization related to this disability.  The Veteran has reported that his hearing loss has cost him overtime at work and he had been reduced to just full-time (40 hours a week).  While the loss of overtime is not insignificant, it does not show marked interference with employment as the Veteran concedes that he is still able to work full-time.  Thus, this case does not present an exceptional or unusual disability picture that renders impractical application of regular schedular standards.

Additionally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of disabilities on the disability on appeal if such combined effect results in an exceptional disability picture.  Here, the Veteran's tinnitus and chondromalacia patella are also service connected.  To the extent that his tinnitus has also affected his hearing, the Board notes again, that the record does not show marked interference with employment or any periods of hospitalizations.  The record does not suggest and the Veteran has not alleged that the combination of his service connected hearing loss and bilateral knee disabilities has resulted in an exceptional circumstance not contemplated by the rating schedule with regard to his bilateral hearing loss.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

For these reasons, the Board finds that the preponderance of evidence is against a compensable extraschedular rating.


ORDER

An extraschedular rating for bilateral hearing loss is denied.


REMAND

As noted in the introduction, the Veteran filed a timely notice of disagreement with the August 2015 rating decision, which continued the existing ratings for chondromalacia patella of the bilateral knees and denied service connection for traumatic brain injury, headaches, posttraumatic stress disorder, sleep apnea, erectile dysfunction, hypertension, low back disability, seizures, right ankle disability, left ankle disability, and right hip disability.  To date, the RO has not issued a statement of the case on these issues.  Thus, one must be issued on remand.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Take appropriate action, including issuance of statements of the case, regarding the issues of entitlement to higher ratings for chondromalacia patella of the right and left knees, as well as entitlement to service connection for traumatic brain injury, headaches, posttraumatic stress disorder, sleep apnea, erectile dysfunction, hypertension, low back disability, seizures, right ankle disability, left ankle disability, and right hip disability.  The Veteran and his attorney should be clearly advised of the need to file a substantive appeal if he wishes to complete an appeal on any of these issues.  Then, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


